Citation Nr: 1729402	
Decision Date: 07/26/17    Archive Date: 08/04/17

DOCKET NO.  06-08 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for a neurological condition of the upper left extremity, to include reflex sympathetic dystrophy and peripheral neuropathy, as secondary to diabetes mellitis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael J. O'Connor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to September 1971 in the Army. He served in the Vietnam War.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

This appeal was remanded by the Board on three occasions (April 2009, November 2010, and August 2012). In February 2015, the Board reopened the Veteran's previously denied claim and denied it based on the Veteran's failure to report for medical examinations.  

The Veteran filed a timely appeal to the Court of Appeals for Veterans Claims (Court). In September 2016, the Court issued a memorandum decision that vacated the Board's February 2015 denial and remanded the case to the Board for further adjudication.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. The Board has also considered documentation included in the Virtual VA system in reaching the determination below. Accordingly, any future consideration of this case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1. The Veteran previously sought service connection for a left upper extremity disability; that claim was denied in a final November 1997 rating decision. The Board reopened the Veteran's previously denied claim in a February 2015 decision.
2. A VA examination was required in order to resolve conflicting medical diagnoses of myeloradiculo peripheral neuropathy, diffuse sensory motor neuropathy, complex regional pain syndrome (CRPS), reflex sympathetic dystrophy (RSD), polyneuropathy peripheral neuropathy, subacute neurological disorder and conflicting etiology opinions, and to clarify the physical findings pertaining to each diagnosed disorder.
3. The Veteran failed to report for medical examinations in June 2013, September 2013 and December 2013.  He did not present good cause for why he missed these examinations.



CONCLUSION OF LAW

The Veteran's claim for service connection for a neurological disability of the left upper extremity, to include peripheral neuropathy claimed as secondary to diabetes mellitus, must be denied. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.655 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and to Assist

The Board initially notes that VA has procedural requirements pursuant to The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096(Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) including enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).  

VA has satisfied its duties to notify and assist the Veteran in connection with his claim, including through actions in compliance with the prior Board remand directives, obtaining all available medical records, and scheduling the Veteran for medical examinations. In particular, VA provided adequate notice as to the requirement for a medical examination to substantiate his claim via a June 2013 letter to the Veteran.  
In June 2013, September 2013 and December 2013, the Veteran was scheduled for VA examinations for his claimed left upper extremity disability, but failed to report for the examinations. See June 2013, October 2013 and December 2013 VA Compensation and Pension Exam Inquiry. Neither the Veteran nor his service representative have presented good cause for his failure to report for VA examinations scheduled in June 2013, September 2013 and December 2013, nor, after receipt of the supplemental statement of the case (SSOC), argued that the Veteran had not received notice of the VA examinations. In fact, in its May 2017 informal hearing presentation, the Veteran's representative requested a new examination while still failing to provide good cause for the previously missed examinations.  
The Board notes that the duty to assist a claimant is not a one-way street, and in the instant case, the Veteran has failed to cooperate to the full extent in the development of his claim. Wood v. Derwinski, 1 Vet. App. 406 (1991). In view of the foregoing (and as explained in detail below), the Board concludes that there is no duty to attempt to provide another examination or medical opinion. And, as VA has fulfilled the duty to notify and assist to the extent possible, the Board can consider the merits of this appeal without prejudice to the Veteran. Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Finally, the Board notes that neither the Veteran nor his representative has raised any argument of defects or resulting prejudice in the notice or assistance provided for the Veteran's claim. Thus, no further discussion of VA's duties to notify and assist is required, and no further development action is necessary for a fair adjudication. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015), cert. denied, (U.S. Oct. 3, 2016) (holding that, under the principle of issue exhaustion and the balancing test of VA's institutional interests versus an appellant's interests, "the Board's obligation to read filings in a liberal manner does not require the Board ... to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1360-61 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).


II. Service Connection Claim

In 1984, the Veteran filed a disability compensation claim for numbness in fingers and toes due to Agent Orange exposure. The RO denied this claim in 1985. In June 1996, the Veteran requested that his claim be reopened. The RO found insufficient evidence to reopen the claim. In 1998, the Veteran filed a Notice of Disagreement (NOD) and while his appeal was pending, he was granted service connection for diabetes mellitus, to include as secondary to Agent Orange exposure. Subsequently, in March 2004, the Veteran withdrew his appeal for his peripheral neuropathy claim. 
In September 2004, the Veteran filed a claim for service connection for peripheral neuropathy of the upper and lower extremities. In April 2005, VA denied the claim.  In May 2005, the Veteran filed an NOD. VA issued a Statement of the Case (SOC) continuing to deny the claim. The Veteran filed a substantive appeal to the Board. In April 2009, the Board remanded the left upper extremity claim in order to obtain an examination. Finding this examination inadequate, the Board remanded the case again in November 2010. This examination failed to adequately address the etiology of the Veteran's upper left extremity disability and the Board remanded the case in May 2013. The Veteran did not report for the examination and it was rescheduled on two more occasions. The Veteran failed to report for the rescheduled examinations, and failed to provide good cause for missing his examinations. 

In February 2015, the Board reopened and subsequently denied the Veteran's appeal regarding his upper left extremity neuropathy due to the Veteran failing to report for several VA medical examinations. The Veteran appealed to the Court of Appeals for Veterans Claims (the Court). In a September 2016 memorandum decision, the Court vacated the February 2015 decision and remanded the case to the Board. The Court found that the Board decision was inadequate because the Board failed to properly "consider (1) whether the examination was necessary to establish entitlement to the benefit sought, and (2) whether the Veteran lacked good cause to miss the scheduled examination." Specifically, the Court remanded the case to the Board to "provide an adequate statement of reasons and bases detailing whether the appellant's missed examinations were necessary to decide his claim and explaining why it discounted evidence that was seemingly favorable to the appellant."

III. 38 C.F.R. §3.655 and Turk v. Peake

As discussed above, the Court has held that the duty to assist a claimant is not a one-way street, and in the instant case, that the claimant must cooperate to the fullest extent in the development of his claim. Wood, 1 Vet. App. 406 (1991). In order to cooperate "to the fullest extent in the development of his claim," the Veteran may have to provide evidence that is obtainable only by him, specific data not available by other sources, and where "he may or should have information that is essential in obtaining the putative evidence." Id. at 406. This duty to cooperate includes, providing medical records and other types of evidence, and responding to requests from VA, and attending necessary medical examinations.
In the event of a Veteran failing to report for examinations, the Board must apply 38 C.F.R. § 3.655 and the findings of Turk v. Peake to the facts of each individual case. 38 C.F.R. §3.655, Failure to report for Department of Veterans Affairs examinations, provides as follows:
When entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination and a claimant without good cause, fails to report for such examination or reexamination, action shall be taken in accordance with paragraph (b) or (c) of this section as appropriate.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc.  For purposes of this section, the terms examination or reexamination include periods of hospital observation when required by VA.

(b) Original or reopened claim, or claim for increase.  When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  When the examination is scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied. 

In Turk v. Peake, the Court considered whether the Board appropriately applied 38 C.F.R. § 3.655(b) in denying the veteran entitlement to a higher disability rating when he failed to report for VA examinations without good cause. In Turk, the Court found that the Board must conduct a two-part test for determining whether a Veteran has failed to report without good cause. The Turk test requires that the Board "must consider (1) whether the examination was necessary to establish entitlement to the benefit sought, and (2) whether the Veteran lacked good cause to miss the scheduled examination." Turk, 21 Vet. App. at 569.
In the current appeal, the Court stated that the Board must apply the Turk test and "must consider (1) whether the examination was necessary to establish entitlement to the benefit sought, and (2) whether the Veteran lacked good cause to miss the scheduled examination." The Court found that Turk requires a sequential two-part analysis for determining whether a Veteran has failed to report without good cause. Specifically, the Court found that the Board should have addressed the first prong of the Turk test by discussing "whether an examination is necessary to determine the claim before the Board can move on to its failure to report analysis." See Memorandum Decision.
In analyzing the first part of the Turk test, the Court found that the Board did not adequately explain its' rationale in determining that an additional medical examination was necessary. The Court found that the "Board's terse statement that 'the record is replete with conflicting and insufficient medical evidence' is wholly insufficient to facilitate judicial review, as it does not allow the Court to determine whether an examination was necessary...". In particular, the Court found that the Board did not properly address statements favorable to the Veteran, including an opinion from a neurologist that found that the Veteran's medical condition was more likely than not secondary to agent orange.
Ultimately, the Court found that the Board's February 10, 2015, decision did not properly apply the analysis of the Turk case, and remanded the case to the Board to "provide an adequate statement of reasons and bases detailing whether the appellant's missed examinations were necessary to decide his claim and explaining why it discounted evidence that was seemingly favorable to the appellant."

In order to address the findings of the Court, the Board will apply the Turk test to the finding that the Veteran failed to report to a necessary examination, as discussed below. 

1. Whether the examination was necessary to establish entitlement to the benefit sought

Throughout this appeal, there have been several medical examinations, and reviews of the Veteran's medical records. These records span from the Veteran's time in service in 1968 to 2014. The records indicate varying symptomology as well as potential etiology for the Veteran's medical condition. In particular, several medical professionals offer differing opinions as to the proper diagnosis or diagnoses of the Veteran's neuropathy symptoms as well as differing opinions as to the etiology of such diagnoses. 
The issues of proper diagnosis and etiology are in dispute. The Veteran has stated that the symptoms started after a work-related injury to his back in May 1987. The injury was severe enough to warrant a neurologist to schedule surgery for a herniated L5-SI disc. This surgery was cancelled due to other health issues of the Veteran. The underlying condition still exists. However, the Veteran has also asserted symptoms, such as numb or tingling hands and feet, which have been present since his service and have worsened over time.
In July 1989, a VA physician examined the Veteran upon his admission to the hospital for a medical condition including "numbness of both hands, with onset of symptoms following an injury in May 1987." The physician noted that "it is of interest that the peripheral neuropathy became manifest after a back injury," while also diagnosing "myeloradiculo peripheral neuropathy due to unknown cause." 
In September 1989, a VA psychiatric evaluation, referred by the Veteran's neurologist, was conducted on the Veteran. The findings indicated "tingling and numbness which the patient states he noted while in the service became constant and severe" and "diagnostic impression was Diffuse Sensory Motor Neuropathy. The provisional diagnosis at present is myeloradiculo peripheral neuropathy of unknown etiology." 
In 2004, a VA physician conducted a physical examination related to the Veteran's diabetes. The physician noted that the Veteran has lower extremity neuropathy, but did not address the upper extremities regarding neuropathy. Rather, the physician opined that the Veteran suffered from CRPS in his right upper extremity. The physician made no findings regarding the upper left extremity. 
In June 2009, a VA physician conducted a physical examination of the Veteran regarding his left upper extremity pain. The physician noted that the Veteran had a history of RSD, although the findings of his examination reflect polyneuropathy peripheral neuropathy. This examination did not address the Veteran's diagnosed diabetes. The physician stated that the etiology of the Veteran's neuropathy could not be determined and to offer an opinion on the etiology would be pure speculation.  
In August 2011, a VA physician examined the Veteran and diagnosed him with subacute neurological disorder. The report noted that the Veteran stated that around the time that he was diagnosed with diabetes "pins and needles with tingling all fingertips both hands...however, records report pins and needles hands and feet 1970/1971 in Vietnam." The report indicated a contemporaneous summary of observable symptoms including peripheral nerve symptoms including "weakness, numbness, and paresthesias" of the left hand, with etiology "unknown." 
In July 2013, a VA physician from the Department of Endocrinology and Metabolism reviewed the claims file and medical history of the Veteran noting past diagnoses of diabetes mellitus, congestive heart failure, hypertension, anemia, reflex sympathetic dystrophy and "neuropathy of unknown etiology."  This examiner felt that the Veteran had well-controlled type II diabetes mellitus, but indicated "[the] Veteran needs further neurologic evaluation for the left upper extremity symptoms. I would recommend a Neurology Consultation."
In August 2013, a VA physician from the Neurology section reviewed the claims file and medical history of the Veteran.  Following his review of the Veteran's file, the neurologist opined that in his medical opinion that the Veteran's "polyneuropathy is more likely as not (more than 50% probability) secondary to [A]gent [O]range and then worsened by chronic alcoholism and diabetes."  The neurologist did not discuss the underlying rationale for his findings related to Agent Orange or diabetes.  In particular, the neurologist stated "Agent Orange...can cause acute and sub-acute neuropathy," while not finding that the Veteran had acute or sub-acute neuropathy, but only that "electrical studies...confirmed the clinical picture of sensorimotor polyneuropathy." 
The neurologist stated that ulnar neuropathy can also be a part of polyneuropathy, and that the problem with the Veteran's right hand was a direct result of CRPS Type I.  The examiner did not explain whether the prior differential diagnoses of CRPS, myeloradiculo peripheral neuropathy, diffuse sensory motor neuropathy, CRPS, RSD, polyneuropathy peripheral neuropathy, and subacute neurological disorder were incorrect, or whether they were co-existing disorders with the reported sensorimotor polyneuropathy - although it appears the examiner considered CRPS a separately diagnosed disorder of the right hand.  The neurologist was conclusory in his findings while failing to address in meaningful detail the other potential causes of the Veteran's polyneuropathy.  It was further noted that electrical studies performed by VA were not available.
This report also failed to consider or address the diagnoses specifically related to the Veteran's left upper extremity, but addresses the Veteran's polyneuropathy in a general sense.  He discussed the Veteran's symptomology of widespread neurological pain including "numbness in fingers of both hands and numbness and tingling sensation in both feet," "bilateral ulnar neuropathy...of both hands," and "reflexes markedly depressed and equal in upper extremities."  While noting that the Veteran has a diagnosed condition of CRPS "not caused by diabetes," he failed to distinguish similar findings for both extremities, and did not articulate specific findings for the left upper extremity. 
In order to properly address the Veteran's claim of "neurological condition of the left upper extremity, to include reflex sympathetic dystrophy, and peripheral neuropathy, claimed as secondary to Diabetes Mellitus," the VA determined that another examination was required. The Board finds that VA examination was required in order to resolve conflicting medical diagnoses of myeloradiculo peripheral neuropathy, diffuse sensory motor neuropathy, CRPS, RSD, polyneuropathy peripheral neuropathy, subacute neurological disorder and conflicting etiology opinions, and to clarify the physical findings pertaining to each diagnosed disorder.  
Notably, the Board cannot supplement the record with its own unsubstantiated medical opinion but, rather, must base its decision on the evidence and opinion on record. Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). The medical evidence and opinion of record provides the Board no articulable basis to determine whether the Veteran has multiple coexisting disorders and, if so, which physical findings are attributable to each disorder. The August 2013 Neurology opinion appeared to have found at least 3 coexisting disorders (polyneuropathy, ulnar neuropathy which could be a part of polyneuropathy and CRPS Type I) but did not explain whether the other diagnoses of record had resolved or been in error. The etiology and onset of CRPS is not clear based on this examiner report, and the examiner did not clarify the July 2013 examiner's concern regarding the proper diagnosis of the left upper extremity. Based on the evidence of record, the Board would be unable to completely resolve this appeal as the Board would have no rational basis to differentiate between the multiple diagnoses of record. Thus, while there is favorable evidence in support of the "polyneuropathy" claim and the Board is cognizant of the benefit of the doubt rule, the Board finds that there is significant diagnostic doubt which must be resolved rather than a perceived attempt to develop "negative" evidence. See generally Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (it is not permissible to undertake additional development for the purpose of developing negative evidence, and reasons and bases should be provided to explain the decision to pursue further development when it could be construed as obtaining evidence for that purpose).

Given the unresolved different diagnoses, the Board finds that VA acted properly in determining that an actual physical examination with interview of the Veteran was necessary to resolve the underlying medical conditions that are the basis of the Veteran's current disability and its' relationship to his service. In this respect, an examiner interview is necessary to assist the examiner in resolving the factual foundation for the onset of the disorder(s) as the Veteran has referred to the onset of symptoms either in service, or after an accident in 1997, and an examination with any further testing required by the examiner is necessary to clarify the proper diagnosis/es with an etiology opinion for each diagnosis.


2. Whether the Veteran lacked good cause to miss the scheduled examination

The second part of the Turk analysis is a determination of whether the Veteran had good cause for failing to report for a VA medical examination. In this case, the VA schedule three examinations for the Veteran. On all three occasions, the Veteran failed to report for his examination in conjunction with his claim for VA benefits, and has offered no good cause for his failure to report. Indeed, neither the Veteran, his current representative, or his attorney before the Court addressed his reason for missing his scheduled VA examinations at all. A review of the claims file reveals that examination requests were sent to the Veteran's address of record, and none of these requests were returned as undeliverable. In fact, even following the Court's September 2016 memorandum decision, both the Veteran and his representative have remained silent as to his reason for missing his scheduled examinations.  
Such examination was necessary to obtain a medical opinion as to whether his claimed conditions are related to service. The Board finds that the Veteran did not have good cause for failing to report for the VA examinations.  Accordingly, as the medical examination was necessary to establish entitlement to the benefit involving a reopened claim, and the Veteran failed to report for a necessary VA examination without good cause, his claim is denied pursuant to 38 C.F.R. § 3.655(b).


ORDER

Entitlement to service connection for a neurological disability of the left upper extremity, to include peripheral neuropathy claimed as secondary to diabetes mellitus, is denied.




____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


